MEMORANDUM OPINION
                                          No. 04-11-00663-CV

   WEBB COUNTY APPRAISAL DISTRICT, Appraisal Review Board of Webb County,
                      Texas, and Martin Villarreal,
                               Appellants

                                                    v.

                                    AFW INVESTMENTS, LTD.,
                                           Appellee

                      From the 406th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2010CV7001619-D4
                             Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 7, 2011

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have entered

into an agreed judgment. The motion is granted. See TEX. R. APP. P. 42.1(a), 43.2(f). Costs of

appeal are taxed against the parties who incurred them.

                                                                PER CURIAM